Case: 5:18-cv-00658-JMH-MAS Doc #: 40 Filed: 05/12/20 Page: 1 of 15 - Page ID#: 516




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     LEXINGTON

   LAURA N. WOODS,                                  )
                                                    )
                                                    )
           Plaintiff,                               )
                                                    )         NO. 5:18-CV-658-JMH-MAS
   v.                                               )
                                                    )
   THE STANDARD FIRE INSURANCE                      )
   COMPANY,                                         )
                                                    )
                                                    )
           Defendants.                              )

                                MEMORANDUM OPINION & ORDER

        This case is before the Court on Defendant The Standard Fire Insurance Company’s

 (“Standard Fire”) Motion for a Protective Order [DE 29] and Motion to Modify the Court’s

 December 23, 2019 Order [DE 30]. The Court previously held a discovery dispute conference call

 to resolve the issues raised in Standard Fire’s motions, made a provisional ruling, and gave the

 parties leave to file formal motions. The motions are fully briefed and ripe for decision.

                                     I.    BACKGROUND

        This case arises from a motor vehicle accident. Plaintiff Laura N. Woods (“Woods”) (a

 Kentucky resident) was driving a truck owned by her father (a Connecticut resident) and insured

 by Standard Fire when she was injured in a collision in Kentucky. Woods settled with the

 tortfeasor and then pursued an underinsured motorist (UIM) claim from Standard Fire. Before

 Woods filed suit, Standard Fire made a settlement offer in which Standard Fire offset the UIM

 coverage limits as permitted under Connecticut law. Woods disagreed, claiming Kentucky law

 should be applied, which would disallow offsets to the UIM coverage. When the parties could not


                                                        1
Case: 5:18-cv-00658-JMH-MAS Doc #: 40 Filed: 05/12/20 Page: 2 of 15 - Page ID#: 517




 reach a resolution, Wood filed suit alleging breach of contract, a claim for UIM benefits (Counts

 I and II), and several “extra-contractual” claims, including statutory and punitive damages (Counts

 III through VI). [Complaint, DE 1]. The Court will refer to these extra-contractual claims

 collectively as the bad faith claims.

        The Court bifurcated the case, including discovery, into the contract and extra-contractual

 claims; the parties have since settled the contract claims and are now proceeding on the bad faith

 claims. Woods requested the assistance of the magistrate judge when the parties were unable to

 resolve Standard Fire’s objections to the following Interrogatories and Requests for Production of

 Documents:

        INTERROGATORY NO. 3: Please give a concise statement of the facts relied
        upon which would support your contention that you did not violate your duties of
        good faith by attempting to set-off Plaintiff’s underinsured motorist benefits by
        $61,000. Identify how you reached all conclusions that these decisions were
        reasonable and in good faith.

        INTERROGATORY NO. 9: Identify every communication between you and any
        of your employees, or between any of your employees, independent contractors or
        independent adjusters or attorneys, which relate to the subject collision, the
        handling of Plaintiff’s underinsured motorist claim, and the decision to apply the
        $61,000 set-off to Plaintiff’s underinsured motorist benefits.

        REQUEST NO. 1: Produce any and all documents used to support your answer to
        Interrogatory No. 3.

        REQUEST NO. 5: Produce any and all documents used to support your answer to
        Interrogatory No. 9.

        REQUEST NO. 10: Please produce a copy of the entire claim file related to
        Plaintiff’s claim for underinsured motorist benefits.

        REQUEST NO. 11: Please produce any and all documents that support your legal
        analysis in applying the set-off provision to Plaintiff’s claim that is the central issue
        in this case.

 [DE 29-1 at Page ID # 351-52]. Standard Fire categorized the disputed documents (with Bates

 stamp numbers) as follows:


                                                       2
Case: 5:18-cv-00658-JMH-MAS Doc #: 40 Filed: 05/12/20 Page: 3 of 15 - Page ID#: 518




        1.) In-house counsel’s legal opinion on coverage issues: 213-216.

        2.) Communications with trial counsel (up to October 2, 2019): 1069-73; 1080-83;
            1096-97; 1100-01; 1105; 1109; 1110-20; 1121-22; 1134; 1197-98; 1264-65;
            1276-77; 1284; 1285-86; 1287-88; 1312-15; 1334-36; 1342-46; 1348-51; 1352-
            53.

        3.) Draft pleadings and court filing prepared by trial counsel: 1084-95; 1123-33;
            1278-83.

        4.) Post-Complaint claim notes (up to October 2, 2019): 1354-1365.

 [DE 29-1 at Page ID # 354-55].

        The parties came before the Court on December 10, 2019, for an informal discovery dispute

 conference call to resolve these issues.1 [DE 26]. The Court considered the relevant case law and

 arguments of the parties, and provisionally ordered Standard Fire to

        complete response to Plaintiff’s Request for Production Nos. 1, 5, 10, and 11, and
        Interrogatories Nos. 3 and 9 as they relate to the underinsured motorist claim of
        Plaintiff Woods. The Court finds these documents are not protected by the attorney-
        client doctrine or the work product privilege to the extent the documents relate to
        the underlying underinsured motorist claim of Plaintiff Woods prior to October 2,
        2019, whether pre- or post-litigation. This includes the coverage opinion letter from
        Traveler’s attorney. Redactions may still be appropriate where a document relates
        to Woods’ extra-contractual claims or the claims of third parties. A privilege log
        shall accompany any redactions.

 [DE 27 at Page ID # 341-42]. The Court reached this conclusion because

        [t]he prevailing view of Kentucky law […] is that “the attorney-client privilege and
        work product doctrine are generally inapplicable in first party bad faith cases.”
        Madison v. Nationwide Mut. Ins. Co., 2012 WL 4592135, at *2 (W.D. Ky. 2012);
        see also Shaheen v. Progressive Cas. Ins. Co., 2012 WL 3644817, at *3 (W.D. Ky.
        2012). (“In first-party litigation, the entire insurance file is generally
        discoverable.”). This is “because the insurance file is created on behalf of the
        insured, the entire file is typically discoverable by the plaintiff.” Madison v.
        Nationwide Mut. Ins. Co., 2012 WL 4592135, at *2 (W.D. Ky. 2012) (quoting
        Minter v. Liberty Mut. Fire Ins. Co., 2012 WL 2430471, at *2 (W.D. Ky. 2012). In
        addition, “first-party bad-faith actions against an insurer can only be proved by
        showing exactly how the company processed the claim and why the company made

        1
           The parties raised issues during the call, such as the discoverability of William Woods’
 claim file, that were not raised in the two motions currently before the Court. Because those parts
 of the Court’s prior Order are not in dispute, the Court will not address them herein.
                                                     3
Case: 5:18-cv-00658-JMH-MAS Doc #: 40 Filed: 05/12/20 Page: 4 of 15 - Page ID#: 519




        the decisions it did. Without the claims file . . . it is difficult to see how an action
        for first-party bad faith could be maintained . . .. This court is therefore unwilling
        to predict that Kentucky's highest court would enter an opinion that would shield
        portions of a claims file from discovery in a first-party bad faith case on the basis
        of the attorney-client privilege[.]” Minter v. Liberty Mut. Fire Ins. Co., 2012 WL
        2430471, at *2 (W.D. Ky. 2012).

 [DE 27 at Page ID # 340-41]. Because this was a teleconference without formal briefing, the

 Court’s order was provisional. The Court permitted the parties to follow-up with appropriate

 motions and to fully brief the issues therein. Accordingly, Standard Fire filed the Motion for

 Protective Order and Motion to Modify. [DE 29 and 30]. Because the Court’s prior ruling was

 provisional, the Court reviews the motions before it de novo.

                                        II.    ANALYSIS

        Standard Fire argues the documents listed in its four categories are protected from

 disclosure to Plaintiff by the attorney-client privilege or work-product doctrine, or both. It appears

 Standard Fire asserts the attorney-client privilege as to the coverage opinion written by Enante

 Darout (“Darout”),2 communications with trial counsel, and the work-product doctrine protections

 as to the coverage opinion, the draft pleadings and court filings prepared by trial counsel, and the

 post-Complaint claim notes.3 For reasons stated below, the Court holds that the attorney-client

 privilege applies to communications with trial counsel to the extent those communications relate

 to the bad faith claims alleged in this lawsuit (the claims that are currently the subject of dispute

 between the parties). The Court further holds that the work-product doctrine protects trial

 counsel’s draft pleadings and court filings and those documents do not have to be produced.




        2
          Darout is in-house counsel for Traveler’s Insurance, Standard Fire’s parent company.
        3
          The Court notes that there are numerous communications on the privilege log that may
 have a claim of attorney-client privilege as to the body of the email or letter and a claim of work-
 product protection as to the attachment.
                                                       4
Case: 5:18-cv-00658-JMH-MAS Doc #: 40 Filed: 05/12/20 Page: 5 of 15 - Page ID#: 520




 A.      ATTORNEY-CLIENT PRIVILEGE

         The parties agree that Kentucky law governs the application of the attorney-client privilege.

 FED. R. EVID. R. 501 (“[I]n a civil case, state law governs privilege regarding a claim or defense

 for which state law supplies the rule of decision.”); See also South Fifth Towers, LLC v. Aspen

 Ins. UK, Ltd., 763 Fed. App’x 401 (6th Cir. 2019) (applying Kentucky attorney-client privilege

 law in a diversity case). Yet, in examining the relevant state law, Standard Fire misconstrues the

 protections afforded it by the attorney-client privilege in contravention of such jurisprudence.4

 Rather, Standard Fire suggests the Court should ignore the precedent of the federal district courts

 in Kentucky interpreting Kentucky law because Standard Fire does not agree with their outcomes.

 The Court is disinclined to acquiesce to Standard Fire’s request.

         Specifically, Standard Fire takes issue with the Court’s reliance upon Madison v.

 Nationwide Mut. Ins. Co., 2012 WL 4592135 (W.D. Ky. 2012), Shaheen v. Progressive Cas. Ins.

 Co., 2012 WL 3644817 (W.D. Ky. 2012), and Minter v. Liberty Mut. Fire Ins. Co., 2012 WL

 2430471 (W.D. Ky. 2012). Standard Fire, while acknowledging the that the holdings in Madison

 and Minter reject its argument, claims that Madison and Minter are incorrect because they rely on

 dicta from the earlier Shaheen decision. And Standard Fire argues Shaheen is misguided because

 the trial court’s “asserted justification for the principle that the entire insurance file is discoverable

 in first party litigation stems from cases where the insurer had hired a lawyer to defend the insured,

 who then later sued the insurer for an alleged bad faith for failure to protect the insured from an



         4
          Standard Fire insists that the Kentucky Rule of Evidence (“KRE”) 503 does not provide
 a categorical exception for the attorney-client privilege in bad faith actions. The Court agrees and
 has never held that KRE 503 provides such a categorical exception. A statutory exception to
 attorney-client privilege for bad faith cases or insurance claim files does not exist and is not a part
 of the Court’s reasoning in requiring Standard Fire to disclose some privileged materials.
 Accordingly, the Court will not address Standard Fire’s arguments on this topic in any further
 detail.
                                                         5
Case: 5:18-cv-00658-JMH-MAS Doc #: 40 Filed: 05/12/20 Page: 6 of 15 - Page ID#: 521




 excess verdict.” [DE 29-1 at Page ID # 362]. Standard Fire argues that the “Shaheen opinion drew

 that principle from out of state authorities including Dumas v. State Farm Mut. Auto. Ins. Co., 274

 A.2d 781 (N.H. 1971); Groben v. Travelers Indem. Co., 49 Misc.2d 14, 15 (N.Y. Sup. Ct. 1965)

 and Chitty v. State Farm Mut. Auto. Ins. Co., 36 F.R.D. 37 (D.S.C. 1964), all of which involved

 the “dual representation” scenario[.]” [DE 29-1 at Page ID # 362]. Standard Fire, however,

 conveniently omits that Shaheen relied upon two other cases in the same paragraph that in which

 the court cited Dumas, Groben, and Chitty. Those two cases, Minter and Silva v. Basin Western,

 47 P.3d 1184 (Colo. 2002), both address first-party claims that were not “dual representation”

 scenarios undercutting Standard Fire’s attempt to distinguish Shaheen.

        Nevertheless, Standard’s Fire’s thesis appears to be that the Court should abandon

 Shaheen, Minter, and Madison (the controlling case law of this district) because Shaheen relied on

 out-of-state authorities. Instead, the Court should rely entirely on other out-of-state opinions that

 are more favorable to Standard Fire’s position, such as opinions from Montana, West Virginia,

 Washington, Indiana, California, and Florida. These opinions, unlike the cases from federal

 districts in Kentucky, distinguish “adversarial first-party actions” from “dual representation” first-

 party actions where disclosure of privileged material is at issue. Standard Fire relies on cases

 outside the Kentucky and the Sixth Circuit to persuade the Court to adopt this approach. The

 Court, however, has not located even one Kentucky state or federal case that suggests Kentucky

 courts recognize “adversarial first-party actions” as a subset of first-party insurance actions, or

 distinguish between the types of first-party insurance actions. Nor has Standard Fire cited to any

 such case. Without so much as a hint that Kentucky courts have or would distinguish bad faith

 actions arising from first-party adversarial claims (such as UIM claims) from first-party dual-

 representation claims, this federal Court will not extend Kentucky law to do so.



                                                       6
Case: 5:18-cv-00658-JMH-MAS Doc #: 40 Filed: 05/12/20 Page: 7 of 15 - Page ID#: 522




        As explained in the Court’s Memorandum Opinion dated December 23, 2019 [DE 27], the

 Court agrees with the Court in Minter that “first-party bad-faith actions against an insurer can only

 be proved by showing exactly how the company processed the claim and why the company made

 the decisions it did. Without the claims file, a contemporaneously prepared history of the handling

 of the claim, it is difficult to see how an action for first-party bad faith could be maintained . . ..

 This court is therefore unwilling to predict that Kentucky's highest court would enter an opinion

 that would shield portions of a claims file from discovery in a first-party bad faith case on the basis

 of the attorney-client privilege[.]” Minter v. Liberty Mut. Fire Ins. Co., 2012 WL 2430471, at *2

 (W.D. Ky. June 26, 2012). Standard Fire complains that this Minter opinion does not properly

 interpret Kentucky law, and cites to another Memorandum Opinion in Minter regarding the

 deposition testimony of trial counsel, in which that court allowed counsel to invoke the attorney-

 client privilege during his deposition. See Minter v. Liberty Mut. Fire Ins. Co., 2014 WL 12726310

 (W.D. Ky. June 26, 2014) (herein, “Minter II”). The trial court, in its support for the opinion in

 Minter II, cited the holding in Collins v. Braden, 384 S.W.3d 154 (Ky. 2012). There, the Kentucky

 Supreme Court strongly protected the attorney-client privilege in the context of a wrongful death

 medical malpractice lawsuit. Although Collins offers some view of the Kentucky Supreme Court’s

 view of the privilege, an attorney’s investigation into a wrongful death as a result of alleged

 medical malpractice is not analogous to a bad faith claim.

        Unlike a medical malpractice lawsuit, a bad faith claim requires an inquiry into the

 insurance company’s motivations for its actions. The Kentucky Supreme Court has not directly

 addressed this issue, so the Court looks to Shaheen, Madison, Minter, and then-Magistrate Judge

 Wier’s decision in Foster v. American Fire and Cas. Co., 2016 WL 8135350 (April 1, 2016), for

 guidance that is far more on point than Collins. These cases, read together, confirm that some



                                                       7
Case: 5:18-cv-00658-JMH-MAS Doc #: 40 Filed: 05/12/20 Page: 8 of 15 - Page ID#: 523




 privileged information is appropriately disclosed in a first-party bad faith lawsuit where the

 underlying contract claim has been resolved. See Foster v. American Fire and Casualty Company,

 2016 WL 8135350, at *4 (E.D. Ky. April 1, 2016) (“The Court finds unsupportable the suggestion

 that Kentucky categorically withholds from insurers the attorney-client privilege in first-party bad

 faith claims[]” but “‘[p]rivileges are generally disfavored and should be strictly construed.’”)

 (quoting Collins v. Braden, 384 S.W.3d 154, 159 (Ky. 2012). See also Knotts v. Zurich Ins. Co.,

 197 S.W.3d 512 (Ky. 2006) (post-filing behavior of insurer may be admissible to prove bad faith

 in Kentucky).

        For these reasons, the Court finds that the attorney-client privilege does not preclude

 discovery of the Darout coverage opinion or communications with trial counsel at any time prior

 to October 2, 2019, but only to the extent those communications relate to Counts I and II of the

 Complaint (the contract claims). These materials are necessary to Woods’ case because they will

 “show[] exactly how the company processed the claim and why the company made the decisions

 it did.” Minter v. Liberty Mut. Fire Ins. Co., 2012 WL 2430471, at *2 (W.D. Ky. June 26, 2012).

 The underlying claim in this case was a purely legal issue; the communications are relevant to the

 issue of whether Standard Fire had a reasonable basis to apply off-sets to Woods’ UIM claim. The

 Court finds that because these materials relate solely to the declaratory judgment action that has

 been decided by Judge Hood, and the UIM contract claim for which Standard Fire tendered its

 policy limits, Standard Fire will not be prejudiced by producing materials not directly related to

 the defense of the claims currently pending against Standard Fire. (See Section C, infra, for

 discussion of the “live” claims pending against Standard Fire).5



        5
          Standard Fire also argues the Court should not require it to disclose privileged material
 because it never waived its attorney-client privilege. Standard Fire’s position is that although it
 has hinted at an advice-of-counsel defense, it has not “affirmatively” asserted the defense, thereby
                                                      8
Case: 5:18-cv-00658-JMH-MAS Doc #: 40 Filed: 05/12/20 Page: 9 of 15 - Page ID#: 524




        The Court holds that the attorney-client privilege protects any communication between trial

 counsel and Standard Fire made for the purpose of giving or obtaining legal advice related to

 Counts III through VI of the Complaint (the bad faith claims). KRE 503. These materials are

 related to the instant dispute between the parties. Standard Fire would be severely prejudiced if it

 is compelled to produce any attorney-client privileged information related to these claims.

 B.     WORK-PRODUCT PRIVILEGE

        “In a diversity case, the court applies federal law to resolve work-product claims[.]” In Re

 Powerhouse Licensing LLC., 441 F.3d 467, 472 (6th Cir. 2006). “Rule 26(b)(3) protects (1)

 ‘documents and tangible things’; (2) ‘prepared in anticipation of litigation or for trial’; (3) ‘by or

 for another party or its representative.’” In re Professionals Direct Ins. Co., 578 F.3d 432, 438

 (6th Cir. 2009). FED. R. CIV. P. 26(b)(3) permits discovery of these materials only where they are

 otherwise discoverable and “the party shows that it has substantial need for the materials to prepare

 its case and cannot, without undue hardship, obtain their substantial equivalent by other means.”

 FED. R. CIV. P. 26(b)(3). The Court finds, as set forth more fully below, that the documents

 prepared by trial counsel during the pendency of this litigation (such as draft pleadings) are

 protected by the work-product doctrine, but parts of the claim file and the entire Darout coverage

 opinion are not.




 not waiving the attorney-client privilege. The Court agrees, again, with Standard Fire. At this
 juncture, there is insufficient evidence that Standard Fire has “’affirmatively use[d] privileged
 communications to defend itself or attack its opponent in the action.’” Yung v. Grant Thornton,
 LLP, 563 S.W.3d 22, 56 (Ky., 2018) (quoting Hodak v. Madison Capital Mgmt., LLC, 2008 WL
 2355798 at *3 (E.D. Ky. June 5, 2008). For these reasons, waiver was not part of the Court’s
 analysis in determining what privileged materials Standard Fire must disclose. If, however,
 Standard Fire asserts an advice-of-counsel defense, the Court’s analysis on this point would
 change.


                                                       9
Case: 5:18-cv-00658-JMH-MAS Doc #: 40 Filed: 05/12/20 Page: 10 of 15 - Page ID#: 525




         1.      The Post-Complaint Claim File

         An insurance claim file is frequently relied upon in litigation but is also prepared in the

  normal course of an insurance company’s business. Standard Fire argues that “all claim file

  activity since [December 11, 2018, the date of service of process] has been performed as a result

  of the pending litigation.” [DE 29-1 at Page ID 355]. Woods has showed a “substantial need” for

  the claim file documents related to her UIM claim only prior to October 2, 2019. The Court agrees

  with Woods that the claim file “gives a real-time depiction of Standard Fire’s decision-making

  process.” [DE 34 at Page ID # 449]. The Court also agrees with the Minter court that, without

  production of the claims file, it would be nearly impossible to prove bad faith. Minter v. Liberty

  Mut. Fire Ins. Co., 2012 WL 2430471 (W.D. Ky. June 26, 2012). To determine whether Standard

  Fire had a reasonable basis for applying set-offs to Woods’ UIM claim, Woods must have access

  to the critical information contained in the claim file, including information that is post-suit, but

  only to the extent it relates to the UIM claim. Information in the claim file related to Counts III

  through VI of the Complaint may be redacted, as Standard Fire would be substantially prejudiced

  if it is compelled to produce claim file notes related to pending claims.

         2.      The Draft Pleadings and Court Filings

         Trial Counsel’s draft pleadings and court filings were clearly prepared by counsel for this

  lawsuit. Counsel’s “mental impressions, conclusions, opinions, or legal theories” about both the

  UIM and the bad faith claims will permeate these documents and will not be easily redacted. FED.

  R. CIV. P. 26(b)(3). Further, Woods has not shown a “substantial need” for this category of

  documents. Id.

         3.      The Darout Coverage Opinion

         The crux of the work product doctrine fight in this case is whether Standard Fire must

  produce the coverage opinion letter written by Darout. “Making coverage decisions is part of the

                                                       10
Case: 5:18-cv-00658-JMH-MAS Doc #: 40 Filed: 05/12/20 Page: 11 of 15 - Page ID#: 526




  ordinary business of insurance and if the ‘driving force’ behind the preparation of these documents

  was to assist [the insurer] in deciding coverage, then they are not protected by the work-product

  doctrine.” Id. “The burden is on the party claiming protection to show that anticipated litigation

  was the ‘driving force behind the preparation of each requested document.’” Id. at 439.

         Standard Fire has failed to show anticipation of litigation was the “driving force” behind

  Darout’s coverage opinion rather than in the insurance company’s normal course of deciding

  whether or how much coverage applied to Woods’ UIM claim. Standard Fire submitted an

  Affidavit from its claims professional, Matthew Parsons (“Parsons”), in which he states that

  “[u]pon receiving the Oct. 30, 2018 letter from Ms. Woods’ attorneys suggesting that litigation

  may result, Standard Fire reviewed the legal authorities cited therein and sought a legal opinion

  from in-house counsel, Ms. Enante Darout.” [DE 29-8 at Page ID # 427]. Yet, Parsons’ Affidavit

  states only that he sought a legal opinion from Darout, and that the legal opinion was “in

  furtherance of the rendition of professional legal services,” which is the standard for attorney-

  client privilege, not work-product protection. [DE 29-8 at Page ID # 427]. Parsons’ Affidavit

  does not state that he sought the letter because he anticipated litigation. The “driving force” behind

  the Darout coverage opinion could have been anticipated litigation; however, it also could have

  been sought in the normal course of business in trying to determine what coverage applied to

  Woods’ claim. Lending support to the latter scenario, Standard Fire admitted that “Parsons had

  reviewed a legal opinion from in-house counsel, Ms. Darout, before making the challenged claim

  decision.” [DE 29-1 at Page ID # 364]. The fact that Woods had already sent a demand letter does

  not change the Court’s opinion that Standard Fire has failed to make the requisite showing required

  to claim the protection.




                                                       11
Case: 5:18-cv-00658-JMH-MAS Doc #: 40 Filed: 05/12/20 Page: 12 of 15 - Page ID#: 527




         Further, Standard Fire’s position on the sanctity of Darout’s opinion is undercut by its

  willingness to disclose the opinion as a negotiation tool.6 [DE 34-1 at Page ID # 458]. Although

  the Court is not passing judgment on a legitimate litigation tactic, this action seriously undermines

  Standard Fire’s claim that if it is “required to disclose . . . [the communications between Darout

  and Standard Fire], then . . . the attorney client relationship between the undersigned defense

  counsel and Standard Fire will be eviscerated and Standard Fire’s ability to defend this action will

  be compromised.” [DE 29-1 at Page ID # 357]. Surely if such dire consequences were to flow

  from disclosure of the coverage opinion Standard Fire would never have offered to disclose it.

  Accordingly, the Court finds Standard Fire must produce the Darout coverage opinion.

  C.     MOTION TO MODIFY

         Standard Fire asks the Court to modify its prior order requiring Standard Fire to produce

  various documents, some of which it claims are protected by attorney-client privilege and the work

  product doctrine. [DE 30]. Although Standard Fire’s proposed Order asks the Court to vacate its

  entire order (rather than modify it), it appears one of Standard Fire’s primary concerns is about

  materials created since the filing of the present lawsuit. On the one hand, Standard Fire chose to

  have the same defense counsel for the contract and extra-contractual claims in this lawsuit. As

  Woods has repeatedly pointed out, Standard Fire could have avoided this issue by bifurcating its

  defense counsel and claim file, just as the Court bifurcated the discovery process. On the other

  hand, the Court does not desire to interfere with the attorney-client relationship or invade the work-

  product arena as related to the defense of the bad faith claims herein.



         6
           In a letter dated November 27, 2019, counsel for Standard Fire stated, “my client will
  agree to produce Ms. Darout’s letter in exchange for your client’s agreement that, by so providing
  the letter, Standard Fire is waiving attorney client and work product privilege for that
  communication only and nothing else. [. . .] If your client won’t agree to this condition, we will
  need to have a conference call with the magistrate judge.” [DE 34-1 at Page ID # 458].
                                                       12
Case: 5:18-cv-00658-JMH-MAS Doc #: 40 Filed: 05/12/20 Page: 13 of 15 - Page ID#: 528




         Standard Fire argues that because Count II has not been dismissed it has a continuing “clear

  interest in protecting claim file materials addressing strategies for defending Ms. Woods’ claims,

  including her damage claims for attorney fees and interest related to her UIM and no-fault claims.”

  [DE 36 at Page ID # 350 n. 4]. Woods’ claim for breach of contract, set forth in Count II, was

  satisfied when Standard Fire tendered its policy limits. Standard Fire has fully admitted there is

  no actual dispute remaining as to Count II of the Complaint. “Standard Fire contends that no

  justiciable controversy will exist regarding Count Two and that any claims for prejudgment interest

  and attorney fees have been pleaded in Count Five, Paragraph 61 of the Complaint.” [DE 21,

  Joint Report of Planning Meeting, at Page ID # 318].

         Accordingly, the Court will slightly modify its prior Memorandum Opinion. Standard Fire

  must produce the entire claim file prior to October 2, 2019. Standard Fire may redact attorney-

  client communications between Stephen Keller and Standard Fire regarding Laura Woods’ claims

  in Counts III through VI of this lawsuit, as well as Mr. Keller’s work product, such as draft

  pleadings. The Court finds that Counts I and II are, by Standard Fire’s own admission, no longer

  “live” disputes in this matter; thus, Standard Fire must produce all documents related to the

  contract/UIM claims. See also, Knotts v. Zurich Ins. Co., 197 S.W.3d 512 (Ky. 2006) (post-filing

  behavior of insurer may be admissible to prove bad faith in Kentucky). To the extent Standard

  Fire has claimed attorney-client privilege protection for a communication relating to the UIM

  claim and the bad faith/statutory claims, the document shall not be withheld, but shall be redacted

  to protect all privileged information related only to the defense of the bad faith claims. An updated

  privilege log must accompany the production, and Standard Fire is cautioned that it should not

  apply the privilege too broadly, as it concedes it did in at least one instance.




                                                        13
Case: 5:18-cv-00658-JMH-MAS Doc #: 40 Filed: 05/12/20 Page: 14 of 15 - Page ID#: 529




                                      III.    CONCLUSION

         The Court notes that the decision in this case is highly fact specific, “rising or falling, as is

  almost universally the case, on the facts and law of the particular application.” Foster v. American

  Fire and Cas. Co., 2016 WL 8135350, at *4 (E.D. Ky., 2016). For the reasons stated herein, the

  reasons stated in the Court’s Memorandum Opinion dated December 23, 2019 [DE 27], and the

  Court being sufficiently advised, IT IS ORDERED as follows:

         (1)     Defendant’s Motion for Protective Order [DE 29] and Motion to Modify [DE 30]

                 are GRANTED IN PART as to draft pleadings and court filings prepared by trial

                 counsel (Bates stamp numbers 1084-95; 1123-33; and 1278-83) and

                 communications with trial counsel (Bates stamp numbers 1069-73; 1080-83; 1096-

                 97; 1100-01; 1105; 1109; 1110-20; 1121-22; 1134; 1197-98; 1264-65; 1276-77;

                 1284; 1285-86; 1287-88; 1312-15; 1334-36; 1342-46; 1348-51; and 1352-53), but

                 only to the extent those communications relate to the bad faith claims or statutory

                 damages alleged in this lawsuit (Counts III through VI of the Complaint). To the

                 extent a communication includes protected content and non-protected content, the

                 communication shall not be entirely withheld, but shall be appropriately redacted.

         (2)     Defendant’s Motion for Protective Order [DE 29] and Motion to Modify [DE 30]

                 are DENIED IN PART as to Darout’s coverage opinion (Bates stamp number 213-

                 16), post-Complaint claim notes (but only to the extent those communications relate

                 to the declaratory judgment action or UIM claims alleged in Counts I and II of the

                 Complaint) through October 2, 2019, (Bates stamp number 1354-65), and

                 communications with trial counsel (Bates stamp numbers 1069-73; 1080-83; 1096-

                 97; 1100-01; 1105; 1109; 1110-20; 1121-22; 1134; 1197-98; 1264-65; 1276-77;

                 1284; 1285-86; 1287-88; 1312-15; 1334-36; 1342-46; 1348-51; and 1352-53) to
                                                        14
Case: 5:18-cv-00658-JMH-MAS Doc #: 40 Filed: 05/12/20 Page: 15 of 15 - Page ID#: 530




               the extent those communications relate to the declaratory judgment action or UIM

               breach of contract claims (Counts I and II of the Complaint).

        (3)    Standard Fire shall provide an updated privilege log and the discovery ordered to

               be produced herein within 30 days of the date of entry of this Order.

        (4)    The undersigned enters this Memorandum Opinion pursuant to 28 U.S.C. §

               636(b)(1)(A). Within fourteen (14) days after being served with a copy of this

               Memorandum Opinion, either party may appeal this decision to Judge Hood

               pursuant § 636(b)(1)(A) and FED. R. CIV. P. 72(a).


        Entered this 12th day of May, 2020.




                                                   15
